Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 9/14/2021.

	The status of the claims is as follows:
		Claims 1-21 are herein addressed in detail below.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11, 17-18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavlovic (2008/0148647 A1).
Pavlovic (2008/0148647 A1) discloses both a method and apparatus of providing a frameless door assembly (see figure 1) having a carrier module with adjustment means within a cavity of a vehicle door between inner and outer panels (see abstract) comprising a carrier member (21) mounted to the inner panel mountable to the inner panel (see below, specifically “the sealing bead engages the inner wall of the motor 

    PNG
    media_image1.png
    197
    879
    media_image1.png
    Greyscale

extending lengthwise between opposite upper first and lower second ends and the carrier member (21) having a window regular rail (28) configured for slidable movement of a lifter plate (see paragraph [0016]) therealong to move a window

    PNG
    media_image2.png
    97
    872
    media_image2.png
    Greyscale
 along glass run channels

    PNG
    media_image3.png
    363
    507
    media_image3.png
    Greyscale
 

1, 11, 17-18, and 21];
wherein the glass run channel (see figure above) is adjustable in a cross-vehicle direction relative to the support member (31) (see figures 3 and 4) [Claim 2];
wherein at least one of said latch and said door handle support is fixed against movement relative to said support member (see paragraph [0015] above) [Claim 3];
wherein the support member (31) is configured to support said glass run channel/guide rail (28) (see figures 3 and 4) [Claim 9]; and 
wherein the glass run channel/guide rail is adjustable independently from the window regulator rail (see figures 1, 3, and 4) [Claim 10].

Claims 4-8, 12-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The applicant’s arguments have been considered, but respectively, are not deemed persuasive.  Several of the dependent claims are not objected to per the applicant’s arguments.  But, as cited in more detail above, Pavlovic (2008/0148647 A1) discloses a carrier member that is “mountable to the inner panel” as well as the carrier member having a support member and the carrier having a latch, a door handle supported thereto and the glass run channel is adjustable relative to the support member”.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The applicant is reminded that the USPTO has extended the AFTER FINAL PILOT 2.0.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634